DETAILED ACTION
This Office Action is in response to Applicants application filing on December 31, 2019.  Claim(s) 1-17 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on March 29, 2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Specification
The abstract of the disclosure is objected to because it is longer than the 150 work limit designated by the Office.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "training, with the computer processor," in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim pre-amble only states computer-implemented which is insufficient for the limitation of “the computer processor”.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims1-17 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for identifying comparables which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 9 and method Claim 17.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving, through an electronic interface, input data from a plurality of electronic data sources for a potential comparable, wherein the electronic data sources include: a business description from a commercially available database, financial data of the comparable, and a SIC or NACE code associated with the comparable; 
generating and storing in an electronic storage device labeled training data for a function classifier, a product classifier, and a service classifier by labeling historical search results for the potential comparables; 
training, with the computer processor, the function classifier, the product classifier, and the service classifier using the labeled training data; 
determining a function, product, and service of the potential comparable using the corresponding function classifier; product classifier, and service classifier; receiving attributes of a tested party; 
automatically executing, with the computer processor, a scoring process to calculate a similarity score for the potential comparable, wherein the similarity score represents a similarity between the potential comparable and the tested party; and 
automatically generating, with the computer processor, a recommendation to accept the potential comparable as an acceptable comparable, reject the potential comparable as a rejected comparable, or subject the potential comparable to further review.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data including business and financial data, classifying products and services, determining potential comparable products and services, calculating similarities of products or services to a tested party, and recommending action based on the comparable recites a concepts performed in the human mind.  But for the “electronic interface, database, and computer processor language, the claim encompasses a user determining a comparable product or service to a target product or service and analyzing the necessary information to make a recommendation if the comparable product or service is sufficient or not.  The mere nominal recitation of generic computer components does nto take the claim limitation out of the mental processes grouping.  This, the claim recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer processor, database, and electronic interface in Claim 9 is just applying generic computer components to the recited abstract limitations.  The computer implemented method of identifying comparables in Claim 17 is substantially similar to claim 1.  Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, database, and electronic interface (Claim 1) an electronic storage device, a processor, and an electronic interface (claim 9) and/or an electronic interface, a database, and a computer processor (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0071] about implantation using general purpose or special purpose computing devices (Other types and configurations of networks, servers, databases and personal computing devices (e.g., desktop computers, tablet computers, mobile computing devices, smart phones, etc.) may be used with exemplary embodiments of the invention.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8 and 10-16 further define the abstract idea that is present in their respective independent claims 1 and 9 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8 and 10-16 are directed to an abstract idea.  Thus, the claims 1-17 are not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. U.S. Publication 2009/0132347 A1 (hereafter Anderson).
Regarding claim 1, Anderson discloses receiving, through an electronic interface, input data from a plurality of electronic data sources for a potential comparable, wherein the electronic data sources include: a business description from a commercially available database, financial data of the comparable, and a SIC or NACE code associated with the comparable (par. 0074, With regard to categorical data, binary data fields (Yes/No, Male/Female, etc.) can be transformed directly into binary logical (0/1) variables, although sometimes special coding may be required for missing values. High-dimensional categorical data fields, such as Standard Industry Category (SIC) codes, or ZIP codes, can be transformed in a number of ways.); 
generating and storing in an electronic storage device labeled training data for a function classifier, a product classifier, and a service classifier by labeling historical search results for the potential comparables (par. 0073, More generally, continuous variables can be linearized using binning algorithms, which classify all values into discrete categories.).; 
training, with the computer processor, the function classifier, the product classifier, and the service classifier using the labeled training data (par. 0090, Steps need to be taken throughout the model building process (variable creation, variable selection, and model training) to prevent overfitting. Methods of dimension reduction include, but are not limited to, cluster analysis, principal component analysis, factor analysis, independent component analysis, collaborative filtering, hidden Markov models, statistical smoothing, and mixture models.); 
determining a function, product, and service of the potential comparable using the corresponding function classifier; product classifier, and service classifier; receiving attributes of a tested party (par. 0137, the process organizes the input customer transaction information. To explain, the organization of the input merchant level customer purchase information may take on a variety of forms, and in particular may involve sorting and classifying the data, for example. This sorting and classifying might be performed by date or based on some other criteria. Further, the organization of the data might involve the aggregation of data and/or the transfer of data from one data set to another); 
automatically executing, with the computer processor, a scoring process to calculate a similarity score for the potential comparable, wherein the similarity score represents a similarity between the potential comparable and the tested party (par. 0228, Fig. 28; When used in combination with a general solicitation model (a model that predicts responsiveness to the particular solicitation channel), the affinity model score can be used in combination as illustrated in FIG. 28.); and 
automatically generating, with the computer processor, a recommendation to accept the potential comparable as an acceptable comparable, reject the potential comparable as a rejected comparable, or subject the potential comparable to further review (par. 0057, For illustrative purposes, a detailed example of the model building process is given below for a particular application. The objective in this example is to predict the likelihood that an individual will respond (accept) to a product solicitation.).

Regarding claim 2, Anderson discloses further comprising: automatically generating, with the computer processor, a written justification for the recommendation to accept or reject the potential comparable, wherein the written justification is specific to the potential comparable that has been analyzed (par. 0112, In addition to allowing for the rank ordering of prospects, this model yields a prediction of the odds that a prospect will accept an offer.).

Regarding claim 3, Anderson discloses wherein the written justification is acceptable for justifying a transfer pricing use case (par. 0112, In addition to allowing for the rank ordering of prospects, this model yields a prediction of the odds that a prospect will accept an offer.).

Regarding claim 4, Anderson discloses wherein the electronic data sources further include text obtained from a website of the comparable (A feature of the preference engine processing, in accordance with one embodiment of the invention, is that it provides a general architecture to transform transaction data (which includes mixed numerical, categorical, and textual data, for example) into mathematical quantities ("preferences", "variables," or "attributes") for use in models.).

Regarding claim 5, Anderson discloses further comprising: generating, with the computer processor, probabilistic training data for the product classifier and the service classifier; and training, with the computer processor, the product classifier and the service classifier using the probabilistic training data (par. 0076, However, many tools are available to process these data. Natural language processing exploits the natural structure of language (grammar and spelling rules), to develop heuristics for reducing the dimensionality of and processing natural language, such as stemming words to their roots, correcting common misspellings and abbreviations, eliminating words with low information contents (e.g. "a," "the," `very," pronouns, adverbs, etc.), and so on.).

Regarding claim 6, Anderson discloses wherein the probabilistic training data is generated using heuristic rules to generate heuristic labels (par. 0076, However, many tools are available to process these data. Natural language processing exploits the natural structure of language (grammar and spelling rules), to develop heuristics for reducing the dimensionality of and processing natural language, such as stemming words to their roots, correcting common misspellings and abbreviations, eliminating words with low information contents (e.g. "a," "the," `very," pronouns, adverbs, etc.), and so on.).

Regarding claim 7, Anderson discloses wherein the probabilistic training data is generated using an unsupervised label model (par. 0057, First, a modeling dataset must be constructed, including a series of observations ("patterns") and known outcomes, values, or classes corresponding to each observation (referred to as "target" values). In FIG. 22, this is characterized as dataset construction 2120. This modeling dataset is used to build (or "train") a predictive/explanatory model, which is used to predict outcomes or classify novel (or unlabelled) patterns.).



Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to identifying comparable or similar products or services including associated methods and systems.
U.S. Publication 2021/0081865 A1 Generating and executing a fulfillment plan.
WIPO 2017/161237 A1 Systems and methods for object matching and substitutions.
U.S. Publication 2021/0342920 A1 Adaptively enhancing procurement data

	
	
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        December 3, 2021